—Judgments, Supreme Court, New York County (Rena Uviller, J.), rendered January 15, 1997, convicting defendant, after his plea of guilty, of two counts of robbery in the second degree under two separate indictments, and sentencing him, as a second felony offender, to concurrent terms of 71/2 to 15 years, unanimously affirmed.
The Dunaway (Dunaway v New York, 442 US 200) branch of defendant’s suppression motion was properly denied without a hearing since his conclusory statements were insufficient to *152raise an issue of fact as to the lawfulness of his arrest (CPL 710.60 [3] [b]). Notably, defendant did not controvert the specific factual averments as to the circumstances of the four separate criminal incidents and the arrest that were included in the Criminal Court complaint, the voluntary disclosure form, and the indictment (People v Toxey, 220 AD2d 204, lv denied 88 NY2d 855). Defendant’s plea of not guilty did not constitute a denial of criminal activity sufficient to raise a factual issue warranting a Dunaway hearing (cf., People v Hightower, 85 NY2d 988, 990). Concur—Wallach, J. P., Rubin, Williams, Tom and Andrias, JJ.